Case 2:16-cv-02525-MMD-NJK Document 357-1 Filed 01/28/20 Page 1 of 4




                      Exhibit A

Defendants’ Supplement to Filed Exhibit List
   Case 2:16-cv-02525-MMD-NJK Document 357-1 Filed 01/28/20 Page 2 of 4

                                                                                    Page 1 of 3


                DEFENDANTS’ SUPPLEMENT TO FILED EXHIBIT LIST

Case # 2:16-cv-02525-MMD-NJK
Caption: Amarin Pharma, Inc. v. Hikma
Pharmaceuticals USA, Inc., et al.

Exhibits for: Defendants Hikma Pharmaceuticals USA, Inc.; Hikma Pharmaceuticals
International Limited; Dr. Reddy’s Laboratories, Inc.; and Dr. Reddy’s Laboratories, Ltd.

  Date          Date          Number         Witness                     Description
 Marked        Admitted
                               3000                        Amarin Open Payment Database
                                                           (2018)



                               3001                        Amarin Open Payment Database
                                                           (2017)



                               3002                        Amarin Open Payment Database
                                                           (2016)



                               3003                        Amarin Open Payment Database
                                                           (2015)



                               3004                        Amarin Open Payment Database
                                                           (2014)



                               3005                        Amarin Open Payment Database
                                                           (2013)
 Case 2:16-cv-02525-MMD-NJK Document 357-1 Filed 01/28/20 Page 3 of 4

                                                                    Page 2 of 3


 Date      Date      Number      Witness                 Description
Marked    Admitted
                      3006                  Toth Compensation Summary Exhibit




                      3007                  Lipitor Label 2007




                      3008                  Toth 2014 Article




                      3009                  Endocrinology
                                            Advisor_Article_2018_Toth Comments



                      3010                  Prevalence of US adults with
                                            TGs_2019



                      3011                  High TGS are Associated Toth 2018




                      3012                  P739 TGs 150 and above associated
                                            with an increased risk Toth



                      3013                  HTG in statin treated US adults Toth




                      3014                  HTG is associated with increased risk
 Case 2:16-cv-02525-MMD-NJK Document 357-1 Filed 01/28/20 Page 4 of 4

                                                                     Page 3 of 3


 Date      Date      Number      Witness                 Description
Marked    Admitted
                                            Toth

                      3015                  Long-term statin persistence Toth




                      3016                  Crestor 2007 label




                      3017                  OpenPayment Steps




                      3018                  Audits and Penalties CMS




                      3019                  Efficacy and Safety of a New HMG-
                                            CoA Reductase Inhibitor




                      3020                  Toth-Drug Treatment of
                                            Hyperlipidaemia
